MEMORANDUM**
Richard Bryant appeals the district court’s dismissal of his complaint under Fed.R.Civ.P. 41(b) for failure to comply with the court’s pretrial orders. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review the district court’s dismissal under Fed.R.Civ.P. 41(b) for an abuse of discretion. Yourish v. California Amplifier, 191 F.3d 983, 989 (9th Cir.1999). Because dismissal is a harsh penalty, the *642district court must consider five factors before resorting to the sanction of dismissal: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less drastic sanctions.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.1986). We will affirm a dismissal sanction “where at least four factors support dismissal, ... or where at least three factors ‘strongly support dismissal.” Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir.1998) (internal citations omitted).
The district court found that factors (1)-(3) and (5) supported dismissal in this case, but made no explicit findings regarding those factors. Upon an independent review, we find no abuse of discretion. Yourish, 191 F.3d at 990 (where district court makes no explicit findings regarding the five factors, we may affirm if independent review of the record shows no abuse of discretion). Bryant flagrantly disregarded numerous direct and unambiguous orders regarding pretrial preparation, and failed to pay sanctions as ordered by the court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.